DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a nonstatutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b).
Claims 26-47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 7-10, 12, and 20 of U.S. Patent 9,432,450.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  More specifically, the present application is a broader version of 9,432,450.
Please see the following table for the claim 26 analysis:
17/224,336
9,432,450
Claim Interpretation
26. A computer-implemented method, comprising the following operations performed via one or more processors:

identifying an expected route associated with a mobile device; 





identifying one or more storage devices in proximity the expected route; 






selecting one or more of the identified storage devices based on at least one of a geographical distance between the identified storage devices and the expected route; and











enabling real-time data published by or provided to the mobile device, to be stored on the one or more selected storage devices.
1.  A method of staging real-time data in proximity to a mobile device, the 
method comprising: 

predicting a plurality of geographic locations to which the mobile device may be associated in a subsequent time period based on a set of 
known package delivery routes;  

identifying a set of potential storage devices for each of the predicted plurality of geographic locations, and determining a network speed linking the mobile device to each of the potential storage 
devices;  

selecting one or more storage devices from among the set of potential storage devices based on the determined network speed and a physical distance 
between the storage device and the geographical location;  determining a weight for each of the selected storage devices, the weight based on a probability that the mobile device will travel to a respective one of the predicted 
plurality of geographic locations; and 

enabling the mobile device to access a set of data at a location corresponding to one of the predicted plurality of geographic locations by transmitting the set of data to a subset of the selected storage devices based on the weight. 
As can be seen with the side-by-side comparison, the present application is a broader, but obvious variant of 9,432,450.  


Claims 26-47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8, 10-17, 19, and 20 of U.S. Patent 9,894,590.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  More specifically, the present application is a broader version of 9,894,590.
Please see the following table for the claim 26 analysis:
17/224,336
9,894,590
Claim Interpretation
26. A computer-implemented method, comprising the following operations performed via one or more processors:



identifying an expected route associated with a mobile device; 



identifying one or more storage devices in proximity the expected route; 










selecting one or more of the identified storage devices based on at least one of a geographical distance between the identified storage devices and the expected route; and




enabling real-time data published by or provided to the mobile device, to be stored on the one or more selected storage devices.
1.  A computer-implemented method of staging real-time data in proximity to 
a mobile device, the method comprising the following operations performed via 
one or more processors: identifying a set of expected routes associated with the mobile device based on location data associated with the mobile device;  
identifying a set of potential storage devices based on the set of expected routes, wherein each potential storage device is associated with at least one 
expected route;  
determining a set of latency factors for each potential 
storage device based on a geographical distance between the potential storage 
device and an expected route;  


selecting a set of storage devices at which to stage real-time data, wherein the set of selected storage devices are selected from among the set of potential storage devices as a function of the set of latency factors for each potential storage device;  and 

staging real-time data 
proximate to the mobile device by transmitting the real-time data to a selected storage device and enabling the mobile device to access the real-time data. 

As can be seen with the side-by-side comparison, the present application is a broader, but obvious variant of 9,894,590.  



Claims 26-47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- 20 of U.S. Patent 10,334,502.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  More specifically, the present application is a broader version of 10,334,502.
Please see the following table for the claim 26 analysis:
17/224,336
10,334,502
Claim Interpretation
26. A computer-implemented method, comprising the following operations performed via one or more processors:

identifying an expected route associated with a mobile device; 


identifying one or more storage devices in proximity the expected route; 






selecting one or more of the identified storage devices based on at least one of a geographical distance between the identified storage devices and the expected route, a number of links between the identified storage devices and the expected route; and








enabling real-time data published by or provided to the mobile device, to be stored on the one or more selected storage devices.
1.  A computer-implemented method, comprising the following operations 
performed via one or more processors: 
identifying an expected route associated with a mobile device;  

identifying a set of storage devices based on the 
expected route, wherein the set of storage devices are within a predetermined 
proximity to the expected route;  determining a set of latency factors for each 
storage device in the identified set of storage devices based on at least one 
of a geographical distance between each storage device and the expected route, 
a number of links between each storage device and the expected route, a 
processing speed of each storage device, or a network speed between each 
storage device and the expected route;  selecting one or more storage devices 
from among the identified set of storage devices based on the set of latency 
factors for each storage device;  and 


enabling real-time data published by or 
provided to the mobile device, to be stored on the one or more selected storage 
devices.
As can be seen with the side-by-side comparison, the present application is a broader, but obvious variant of 10,334,502.  


Claims 26-47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 7-10, 12, and 20 of U.S. Patent 9,432,450.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  More specifically, the present application is a broader version of 10,993,167.
Please see the following table for the claim 26 analysis:
17/224,336
10,993,167
Claim Interpretation
26. A computer-implemented method, comprising the following operations performed via one or more processors:

identifying an expected route associated with a mobile device; 

identifying one or more storage devices in proximity the expected route; 

selecting one or more of the identified storage devices based on at least one of a geographical distance between the identified storage devices and the expected route; and








enabling real-time data published by or provided to the mobile device, to be stored on the one or more selected storage devices.
26. A computer-implemented method, comprising the following operations performed via one or more processors:

identifying an expected route associated with a mobile device; 
identifying one or more storage devices in proximity the expected route; 

selecting one or more of the identified storage devices based on at least one of a geographical distance between the identified storage devices and the expected route, a number of links between the identified storage devices and the expected route, a processing speed of the identified storage devices, or a speed for communications between the identified storage devices and the expected route; and
enabling real-time data published by or provided to the mobile device, to be stored on the one or more selected storage devices.
As can be seen with the side-by-side comparison, the present application is a broader, but obvious variant of 10,993,167.  



Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
December 2, 2022